Citation Nr: 1426480	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for degenerative disc disease, lumbosacral spine.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the Veteran's application to reopen a claim of entitlement to service connection for major depressive disorder.  

In addition, the Board notes that in November 2005 the RO, in pertinent part, denied service connection for degenerative disc disease of the lumbosacral spine and peripheral neuropathy of the bilateral lower extremities.  The Veteran filed a notice of disagreement in November 2006 with respect to lower back and leg claims.  

In January 2014, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include major depressive disorder.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

The Board also notes that service connection for anxiety and depression was denied in unappealed rating decisions dated January 1981 and November 2005.  As such, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 2005 decision, the RO denied entitlement to service connection for anxiety with depression; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence received since the November 2005 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

3.  The medical evidence shows that major depressive disorder had its onset in military service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision which denied service connection for anxiety with depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the November 2005 rating decision is new and material; and the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

3.  Psychiatric disability was incurred as a result of military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that the claim of entitlement to service connection for major depressive disorder should be reopened and allowed, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a November 2005 decision, the RO denied entitlement to service connection for anxiety with depression.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO in November 2005 found that there was no evidence that the Veteran's diagnosed anxiety disorder was related to active duty service. 

The evidence that has been added to the Veteran's claims file since the November 2005 decision consists of VA treatment records, a May 2013 VA examination, and the testimony of the Veteran and his spouse before the Board.  The medical evidence is contradictory, with the outpatient treatment reports indicating that the Veteran's major depressive disorder is likely the result of unresolved grief due to his first wife's tragic death in a motor vehicle accident while the Veteran was in service, and the VA examiner's opinion that it was less likely that the Veteran's current depression is related to his military service.  In addition, the Veteran testified to treatment for depression and alcohol abuse related to his wife's death since service, and the Veteran's second wife, to whom he has been married since 1974, testified that the Veteran has been in and out of treatment for this since they met. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the November 2005 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's depression and conflicting medical opinions regarding whether this depression is related to his service.  The Veteran himself also reported receiving treatment for alcohol abuse and psychiatric symptoms since military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in November 2005, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records do not indicate that the Veteran was diagnosed with any acquired psychiatric disorder in service.  The Veteran's service records do, however, show that the Veteran had his rank reduced from E-4 to E-2 due to disciplinary problems in service.  An article submitted by the Veteran supports the Veteran's testimony that his first wife was killed in a motor vehicle accident when the Veteran was home on leave, and that the Veteran was riding in the car at the time.  The Veteran testified that he resorted to alcohol and had other behavior problems after he lost his wife.  The Veteran was discharged early from the service.  

After service, the Veteran testified that he sought treatment for his condition.  Medical records indicate treatment for alcohol issues as early as 1975.  The Veteran was also hospitalized for alcoholism and was indicated to have periods of anxiety and depression.  The Veteran's spouse, to whom the Veteran has been married since 1974, testified that the Veteran has been treated since she has known him for alcohol and psychiatric symptoms.  The Veteran has been diagnosed with anxiety with depression and major depressive disorder.  His treating physicians at the VA have indicated that the Veteran's symptoms were consistent with major depressive disorder, severe, and that this condition was likely the result of unresolved grief due to his first wife's tragic death, the Veteran's guilt over it, and his subsequent alcohol abuse.  After examination, the May 2013 VA examiner came to the opposite conclusion based on essentially the same facts. 

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder with anxiety is warranted in this case.  The medical evidence indicates that the question of causation is in conflict.  The May 2013 VA examiner found that no, his depression was not likely related to his service and his first wife's death, but the Veteran's treating physician said yes, that it was likely.  In such a case, the balance must tip in the Veteran's favor.  See also  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran).  This is especially true in this case, where the evidence indicates longstanding symptoms and treatment going back to service.  Id. at 303-04.

In summary, the medical evidence in this case is at least in equipoise.  As such, reasonable doubt arises and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is reopened.

Service connection for psychiatric disability is granted.  


REMAND

With respect to the Veteran's low back and peripheral neuropathy claims, the RO denied service connection in a November 2005 decision.  In November 2006, the Veteran filed a timely notice of disagreement. The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine and peripheral neuropathy of the bilateral lower extremities, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


